 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY CRAIG HUCKABEE,                             Case No. 1:09-cv-0749-DAD-BAM (PC)
12                         Plaintiff,                        FINDINGS AND RECOMMENDATIONS
                                                             THAT DEFENDANT McGUINNESS’
13             v.                                            MOTION FOR SUMMARY JUDGMENT BE
                                                             GRANTED
14       MEDICAL STAFF AT CSATF, et al.,
                                                             ECF No. 277
15                         Defendants.
                                                             FOURTEEN (14) DAY DEADLINE
16

17   I.       Background

18            Plaintiff Anthony Craig Huckabee (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

20   Plaintiff’s fifth amended complaint against Defendants Wu, Jimenez, and McGuinness for

21   deliberate indifference to Plaintiff’s serious medical needs in violation of the Eighth Amendment.

22   Specifically, Plaintiff’s claims are against: (1) Defendant Wu for reducing the strength of

23   Plaintiff’s prescription eye drops on December 21, 2004; (2) Defendant Jimenez for assuring

24   Plaintiff that he would personally handle Plaintiff’s refill request for his eye drops on July 12, 14,

25   and 18, 2005, but the medication was not refilled; and (3) Defendant McGuinness, who was

26   aware of the delay in Plaintiff’s glaucoma Timolol medication in May 2005 and February 2006.1

27
     1
      Findings and recommendations were issued on February 5, 2020 that summary judgment should be granted as to
28   Defendants Wu and Jimenez. (ECF No. 288.)
                                                            1
 1   (ECF Nos. 272, 274.)

 2           On March 22, 2019, Defendant McGuinness filed a motion for summary judgment on the

 3   grounds that Defendant is entitled to judgment as a matter of law because there are no genuine

 4   issues of material fact, and Defendant is entitled to qualified immunity.2 (ECF No. 277.) On

 5   April 8, 2019, Plaintiff filed his opposition to Defendant’s motion for summary judgment. (ECF

 6   No. 282.) Defendant filed a reply on April 19, 2019. (ECF No. 283.) The motion is deemed

 7   submitted. Local Rule 230(l).

 8   II.     Legal Standard

 9           Summary judgment is appropriate when the pleadings, disclosure materials, discovery,

10   and any affidavits provided establish that “there is no genuine dispute as to any material fact and

11   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A material fact is

12   one that may affect the outcome of the case under the applicable law. See Anderson v. Liberty

13   Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine “if the evidence is such that a

14   reasonable [trier of fact] could return a verdict for the nonmoving party.” Id.

15           The party seeking summary judgment “always bears the initial responsibility of informing

16   the district court of the basis for its motion, and identifying those portions of the pleadings,

17   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

18   which it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

19   Catrett, 477 U.S. 317, 323 (1986). The exact nature of this responsibility, however, varies

20   depending on whether the issue on which summary judgment is sought is one in which the
21   movant or the nonmoving party carries the ultimate burden of proof. See Soremekun v. Thrifty

22   Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). If the movant will have the burden of proof at

23   trial, it must “affirmatively demonstrate that no reasonable trier of fact could find other than for

24   the moving party.” Id. (citing Celotex, 477 U.S. at 323). In contrast, if the nonmoving party will

25   have the burden of proof at trial, “the movant can prevail merely by pointing out that there is an

26
27   2
      Concurrent with this motion, Plaintiff was provided with notice of the requirements for opposing a motion for
     summary judgment. ECF No. 277; See Woods v. Carey, 684 F.3d 934 (9th Cir. 2012); Rand v. Rowland, 154 F.3d
28   952, 957 (9th Cir. 1988); Klingele v. Eikenberry, 849 F.2d 409, 411–12 (9th Cir. 1988).
                                                             2
 1   absence of evidence to support the nonmoving party’s case.” Id.

 2          If the movant satisfies its initial burden, the nonmoving party must go beyond the

 3   allegations in its pleadings to “show a genuine issue of material fact by presenting affirmative

 4   evidence from which a jury could find in [its] favor.” F.T.C. v. Stefanchik, 559 F.3d 924, 929

 5   (9th Cir. 2009) (emphasis omitted). “[B]ald assertions or a mere scintilla of evidence” will not

 6   suffice in this regard. Id. at 929; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

 7   U.S. 574, 586 (1986) (“When the moving party has carried its burden under Rule 56[], its

 8   opponent must do more than simply show that there is some metaphysical doubt as to the material

 9   facts.”) (citation omitted). “Where the record taken as a whole could not lead a rational trier of

10   fact to find for the non-moving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S.

11   at 587 (quoting First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).

12          In resolving a summary judgment motion, “the court does not make credibility

13   determinations or weigh conflicting evidence.” Soremekun, 509 F.3d at 984. Instead, “[t]he

14   evidence of the [nonmoving party] is to be believed, and all justifiable inferences are to be drawn

15   in [its] favor.” Anderson, 477 U.S. at 255. Inferences, however, are not drawn out of the air; the

16   nonmoving party must produce a factual predicate from which the inference may reasonably be

17   drawn. See Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985),

18   aff’d, 810 F.2d 898 (9th Cir. 1987). Further, the Court may consider other materials in the record

19   not cited to by the parties, although it is not required to do so. Fed. R. Civ. P. 56(c)(3); Carmen v.

20   S.F. Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); accord Simmons v. Navajo Cty.,
21   Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).

22          In arriving at these findings and recommendations, the Court carefully reviewed and

23   considered all arguments, points and authorities, declarations, exhibits, statements of undisputed

24   facts and responses thereto, if any, objections, and other papers filed by the parties. Omission of

25   reference to an argument, document, paper, or objection is not to be construed to the effect that

26   this Court did not consider the argument, document, paper, or objection. This Court thoroughly
27   reviewed and considered the evidence it deemed admissible, material, and appropriate.

28   ///
                                                        3
 1       III.      Discussion
 2              A. Undisputed Material Facts3
 3                 1. Plaintiff, Craig Huckabee, a prisoner of the State of California. (ECF No. 277-1;
 4                    Defendants’ Separate Statement of Undisputed (SSUF) 1.)

 5                 2. At all times relevant to the allegations against her, Dr. McGuinness was employed

 6                    by the California Department of Corrections and Rehabilitation (CDCR) as the

 7                    Chief Medical Officer (CMO) for the California Substance Abuse Treatment

 8                    Facility and State Prison at Corcoran (SATF). (SSUF 2.)

 9                 3. As the CMO, Dr. McGuinness was responsible for overseeing the prison’s medical

10                    program for approximately 7,000 inmates. The position involved responding to audits,

11                    coordinating Medical Care with custody concerns and resources, attending various
                      committee meetings both at the institution and at Headquarters, handling personnel
12
                      issues and evaluations, budgeting, and scheduling. The Primary Care Providers in the
13
                      clinics were responsible for the everyday issues of patient care and management. Dr.
14
                      McGuinness did not provide direct medical care to any inmate/patient when she was
15
                      the CMO. (SSUF 3.)
16
                   4. In her position as CMO, Dr. McGuinness was also responsible for responding to
17
                      certain inmate appeals concerning medical treatment. (SSUF 4.)
18
                   5. Prior to January 28, 2011, there were four levels of appeal review (one informal level
19
                      review and three formal level reviews). The informal level of review required the
20                    involved inmate and involved staff member(s) to attempt to resolve the grievance
21                    informally between themselves. If the inmate was not satisfied with the informal level
22                    response, he could submit the appeal for a formal review. The first formal level of
23                    review was conducted by the division head or his/her designee. If the inmate was not

24                    satisfied with the first formal level response, he could submit the appeal for a second

25
     3
       These facts are taken from a combination of Defendants’ Statement of Undisputed Material Facts (Doc. 277-1),
26   Plaintiff’s fifth amended complaint, and Plaintiff’s opposition to Defendant’s summary judgment motion. However,
     the Court notes that neither the fifth amended complaint nor Plaintiff’s opposition is verified. ECF No. 193, 282,
27   respectively. See Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004) (verified pleadings and motions may be used as
     an opposing affidavit if it is based on pleader’s personal knowledge of specific facts which are admissible in
28   evidence). Unless otherwise indicated, disputed and immaterial facts are omitted from this statement.
                                                               4
 1      level of review. The second level of review was conducted by the institution head or
 2      his/her designee, such as Dr. McGuinness. If the inmate was not satisfied with the

 3      second level response, he could elevate the appeal to the third level of review, which

 4      was conducted by the Chief of the Office of Third Level Appeal - Health Care or

 5      Chief of the Inmate Appeals Branch in Sacramento, California. This constituted the
        CDCR Director’s decision on an appeal, and completed the exhaustion process.
 6
        (SSUF 5.)
 7
     6. In her supervisory role as CMO, Dr. McGuinness was not Plaintiff’s Primary Care
 8
        Provider, nor did she ever provide direct medical care to Plaintiff during this time
 9
        period. To the best of her knowledge, she has never met Plaintiff, and her only
10
        involvement with him was responding to his appeals at the second level of review.
11
     7. On or about July 21, 2005, Plaintiff submitted an inmate appeal that was assigned
12
        Log No. SATF-E-05-03102. Plaintiff’s appeal stated that beginning on May 26,
13
        2005, he had attempted to renew his medication several times, but that his
14
        prescription had not been refilled. Plaintiff requested that his medication be
15
        renewed, or that he be given a reason why it had not been renewed. (SSUF 7.)
16
     8. On or around August 5, 2005, Plaintiff’s appeal was partially granted at the
17
        informal level. Plaintiff was informed that medications can only be ordered by a
18
        physician, and nursing staff can only bring to a physician’s attention medical
19
        problems. Plaintiff was also informed that if he had not received his medication, he
20
        could come to the RN Sick Call line to bring the issue to medical staff’s attention.
21
        (SSUF 8.)
22   9. On or around August 11, 2005, Plaintiff appealed to the first level of review. He
23      added that he continued to have problems getting his medication renewed.
24   10. On August 16, 2005, Plaintiff’s appeal was granted at the first level of review. The
25      response stated that pharmacy records showed that Plaintiff’s medications were
26      renewed by Dr. Bhatt on August 12, 2005. The appeal advised Plaintiff to review
27      the refill request slip with helpful information for the next time refills were
28
                                            5
 1      needed.
 2   11. Around August 23, 2005, Plaintiff appealed to the second level. Plaintiff’s appeal
 3      stated, “I would like to delay time on this 602 until I go to CTC for an eye

 4      examination to check exactly how much damage was done thru the 3 month denial of

 5      my meds. (eye drops-Timolol.)”. (SSUF 11.)

 6   12. As the CMO, Dr. McGuinness was provided Plaintiff’s appeal at the second level to
        review. On or around September 18, 2005, she responded to Plaintiff’s appeal to the
 7
        second level. Her response informed Plaintiff that she had reviewed his Unit Health
 8
        Record and first level of review response. Dr. McGuinness observed that Plaintiff had
 9
        received his medication. Dr. McGuinness therefore granted the appeal on the grounds
10
        that his request to receive medication renewals had been approved. Attached to her
11
        response was a copy of Plaintiff’s patient profile, showing that he had received his
12
        medication. It was unclear if Plaintiff was seeking any further relief. To the extent that
13
        he was, Dr. McGuinness informed him that the appeal process does not allow inmates
14      to add to the “Acts Requested” in the original appeal, and any additional actions
15      requested cannot be considered at this time and must be addressed on a separate
16      CDCR 602 Form. (SSUF 12.)
17   13. Upon reviewing Plaintiff’s medical records, Dr. McGuinness did not have reason to
18      believe that Plaintiff would have further issues receiving refills with his medication. It

19      appeared that Plaintiff had not used the correct procedure to refill his medication;

20      however, once Plaintiff saw Dr. Bhatt, he had his prescription renewed and he

21      received his medication. (SSUF 13.)

22   14. On or around February 28, 2006, Plaintiff submitted an inmate appeal that was
        assigned Log No. SATF-E-06-01218. Plaintiff’s appeal stated that he saw Dr. Nguyen
23
        on February 8, 2006, and he believed that Dr. Nguyen did not treat him respectfully
24
        and ignored pain Plaintiff was feeling in his ribs and chest. Plaintiff’s appeal requested
25
        that his medication be renewed and that he sees a doctor to discuss all his medical
26
        problems. (SSUF 14.)
27
     15. On or around March 26, 2006, Plaintiff’s appeal was partially granted at the informal
28
                                             6
 1       level. Plaintiff was informed that he needed to bring a list up to the clinic window of
 2       all of his expired medication. It also indicated that Plaintiff would be seeing a doctor

 3       on March 30, 2006, to address any further problems. (SSUF 15.)

 4   16. On or around March 30, 2006, Plaintiff appealed to the first level of review. Plaintiff

 5       acknowledged that he saw a doctor on March 30, 2006, but he did not have the time or
         information to discuss all his issues with the doctor. He also stated that it took 4
 6
         working days to return the appeal after the informal level answer. Finally, Plaintiff
 7
         stated that his current medication list was sent with the 602 Form, and that his medical
 8
         needs had not been met (SSUF 16.)
 9
     17. Around May 9, 2006, Plaintiff’s appeal was granted at the first level of review. The
10
         response stated that Plaintiff’s medical file and appeal had been reviewed and given
11
         careful consideration. Plaintiff’s Unit Health Record (UHR) showed that Plaintiff’s
12
         medical condition was evaluated by Dr. Greene on March 30, 2006, and appropriate
13
         treatment was provided including prescription medications. The response noted that
14       pharmacy records showed prescription medications were renewed and dispensed for
15       Plaintiff on April 28, 2006, and May 1, 2006, including: Timolol .25% Opth. Solution
16       5 ml., Artificial Tears 5 ml., Mintox Plus Tabs, and Ibuprofen (Motrin) 800 mg.
17       (SSUF 17.)

18   18. On or around May 11, 2006, Plaintiff appealed to the second level. Plaintiff’s appeal

19       stated that not all of his medical problems were addressed by Dr. Greene, that he

20       wanted to see a specialist for his back, and that he wanted to be re-evaluated to obtain

21       pain medications for his back. (SSUF 18.)
     19. Dr. McGuinness was provided Plaintiff’s appeal at the second level to review. On
22
         or around June 17, 2006, she responded to Plaintiff’s appeal to the second level.
23
         Her response informed Plaintiff that she had reviewed his Unit Health Record and
24
         first level of review response. Dr. McGuinness observed that Plaintiff had been
25
         seen and examined by the Optometry clinic, including Dr. Nguyen, Dr. Schuster,
26
         Dr. Greene, and Dr. Salmi. With specific reference to his medication, Plaintiff’s
27
         records indicated that his prescription for Timolol .25% Opth. Solution 5 ml.,
28
                                              7
 1      Artificial Tears 5 ml., Mintox Plus Tabs, and Ibuprofen (Motrin) 800 mg had been
 2      renewed by Dr. Greene. Dr. McGuinness therefore granted the appeal on the
 3      grounds that his request to receive medication renewals had been approved and his
 4      request to see a doctor to discuss medical issues had been granted.

 5   20. Prior to receiving the second level appeals for Appeal Log No. SATFE-06-01218 and

 6      Appeal Log No. SATF-E-06-01218, Dr. McGuinness was unaware that Plaintiff had

 7      delays with renewing his glaucoma medication in May 2005 or February 2006.

 8   21. Dr. McGuinness was not involved in addressing Plaintiff’s appeals at the lower

 9      level.

10   22. By the time that Dr. McGuinness received Plaintiff’s appeals at the second level,
        Plaintiff’s glaucoma medications had already been renewed. Dr. McGuinness
11
        therefore believed that Plaintiff’s issue had been resolved. (SSUF 22.)
12
     23. Dr. McGuinness has never intended to ignore Plaintiff, and never intended that
13
        Plaintiff suffer any undue or unnecessary pain. Her intentions throughout were to
14
        ensure that Plaintiff’s inmate appeals were processed within CDCR’s rules and
15
        California Code of Regulations title 15, and that Plaintiff received appropriate
16
        treatment for his condition.
17
     24. Plaintiff does not believe that Dr. McGuinness was his primary care provider and
18
        does not know if he ever saw Dr. McGuinness in any capacity, would not
19
        recognize her or swear that he had any interaction with her. His only
20
        communication with Dr. McGuinness was through the 602 appeal process. (SSUF
21
        24-26, 29-30.)
22
     25. Plaintiff admits that at the time he submitted Appeal number 05-03102 to the
23
        Second Level Appeal on August 23, 2005, he was receiving eye drops. (SSUF
24
        32.)
25
     26. Plaintiff admits his eye medication Timolol was refilled on or around April 28,
26
        2006. (SSUF 33.)
27
     27. Plaintiff admits that at the time he submitted Appeal number 06-01218 to the
28
                                           8
 1                  Second Level Appeal on May 11, 2006, he was receiving his eye drops. (SSUF
 2                  34.)
 3          B. Deliberate Indifference to Serious Medical Needs
 4
                    1.      Standard for Deliberate Indifference to Serious Medical Needs
 5
            While the Eighth Amendment of the United States Constitution entitles Plaintiff to
 6
     medical care, the Eighth Amendment is violated only when a prison official acts with deliberate
 7
     indifference to an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th
 8
     Cir. 2012), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076, 1082–83 (9th
 9
     Cir. 2014); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). The two-part test for deliberate
10
     indifference requires Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that failure
11
     to treat a prisoner's condition could result in further significant injury or the ‘unnecessary and
12
     wanton infliction of pain,’” and (2) “the defendant's response to the need was deliberately
13
     indifferent.” Jett, 439 F.3d at 1096 (citation omitted).
14
            A defendant does not act in a deliberately indifferent manner unless the defendant “knows
15
     of and disregards an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825,
16
     837 (1994). The requisite state of mind is one of subjective recklessness, which entails more than
17
     ordinary lack of due care. Snow, 681 F.3d at 985. Deliberate indifference may be shown by the
18
     denial, delay, or intentional interference with medical treatment or by the way in which medical
19
     care is provided. Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988). “Deliberate
20
     indifference is a high legal standard,” Simmons v. Navajo Cty., Ariz., 609 F.3d 1011, 1019 (9th
21
     Cir. 2010); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is shown where there
22
     was “a purposeful act or failure to respond to a prisoner’s pain or possible medical need” and the
23
     indifference caused harm. Jett, 439 F.3d at 1096. “Mere delay of medical treatment, without
24
     more, is insufficient to state a claim of deliberate medical indifference.” Robinson v. Catlett, 725
25
     F.Supp.2d 1203, 1208 (S.D. Cal. July 19, 2012) (quoting Shapley v. Nevada Bd. of State Prison
26
     Comm’rs, 766 F.2d 404, 407 (9th Cir.1985)). To state a claim for deliberate indifference arising
27
     from a delay in treatment, a prisoner must allege that the delay was harmful, although an
28
                                                        9
 1   allegation of substantial harm is not required. McGuckin v. Smith, 974 F.2d 1050, 1060 (9th

 2   Cir.1991), overruled on other grounds by, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th

 3   Cir.1997).

 4           In applying this standard, the Ninth Circuit has held that before it can be said that a

 5   prisoner’s civil rights have been abridged, “the indifference to his medical needs must be

 6   substantial. Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this

 7   cause of action.” Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle,

 8   429 U.S. at 105–06).) “[A] complaint that a physician has been negligent in diagnosing or

 9   treating a medical condition does not state a valid claim of medical mistreatment under the Eighth

10   Amendment. Medical malpractice does not become a constitutional violation merely because the

11   victim is a prisoner.” Estelle, 429 U.S. at 106; see also Anderson v. Cty. of Kern, 45 F.3d 1310,

12   1316 (9th Cir. 1995). Even gross negligence is insufficient to establish deliberate indifference to

13   serious medical needs. See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).

14           “A difference of opinion between a physician and the prisoner—or between medical

15   professionals—concerning what medical care is appropriate does not amount to deliberate

16   indifference.” Snow, 681 F.3d at 987. “To show deliberate indifference, the plaintiff must show

17   that the course of treatment the doctors chose was medically unacceptable under the

18   circumstances and that the defendants chose this course in conscious disregard of an excessive

19   risk to plaintiff’s health.” Id.

20           2.   Serious Medical Need
21           Defendant does not dispute that Plaintiff has a serious need. It is undisputed that Plaintiff

22   was diagnosed with glaucoma. “Examples of serious medical needs include [t]he existence of an

23   injury that a reasonable doctor or patient would find important and worthy of comment or

24   treatment; the presence of a medical condition that significantly affects an individual's daily

25   activities; or the existence of chronic and substantial pain.” Lopez v. Smith, 203 F.3d 1122, 1131

26   (9th Cir. 2000) (alteration in original) (citation and internal quotation marks omitted). The
27   evidence shows that Plaintiff was receiving medication to treat glaucoma. Thus, viewing the

28   evidence in the light most favorable to Plaintiff and drawing all reasonable inferences in his
                                                        10
 1   favor, a reasonable juror could find that glaucoma is a serious medical need.

 2          3. Defendant McGuinness’ Handling of Appeals did not Delay Plaintiff Glaucoma

 3              Medication

 4          Plaintiff has failed to raise a disputed issue of material fact that Dr. McGuinness was

 5   aware of a substantial risk of serious harm from a purported delay in receiving the Timolol

 6   medication and that Dr. McGuinness drew that inference.

 7                  No Direct Care

 8          It is undisputed that Dr. McGuinness did not treat Plaintiff. Dr. McGuinness was not

 9   Plaintiff’s primary care physician and never saw Plaintiff in that capacity as a physician. (SSUF

10   24.) Plaintiff did not have any direct communication with Dr. McGuinness, and the only

11   communication he had with her was through the 602 appeals process. (SSUF 29, 30.) Thus,

12   Plaintiff’s claim does not arise out of any direct care provided by Dr. McGuinness. Indeed, it is

13   undisputed the Defendant McGuinness’ only involvement with Plaintiff was responding to

14   Plaintiff’s two inmate 602 appeals, and Plaintiff contends that these appeals are how Dr.

15   McGuinness knew of the delay in Plaintiff’s medication.

16                  Dr. McGuinness is not liable based upon Supervisor liability

17          In his opposition, Plaintiff argues that Defendant “knew or should have known” the

18   difficulties Plaintiff was experiencing with obtaining his medications. Plaintiff attempts to raise

19   an issue of fact by submitting a Memo dated March 14, 2006 from the Secretary Woodford of

20   California Department of Corrections and Rehabilitation showing that there are systematic
21   problems in CDCR’s medical department and Defendant McGuinness should have known

22   Plaintiff was not receiving his medication. (ECF No. 282 p.3 and p. 9.) Plaintiff also attaches a

23   purported copy of Dr. McGuinness’ “duty statement” setting forth the job responsibilities for the

24   Chief Medical Executive. (ECF No. 282, p. 7.)

25          As a threshold matter, a supervisor is not responsible merely because a grievance/appeal

26   has been submitted for consideration. In order to state a claim against such individuals, plaintiff
27   must demonstrate such supervisor’s own culpable action or inaction in the alleged violation, not

28   simply an awareness of the alleged violation. Green v. Link, No. 219CV1324JAMKJNP, 2019
                                                       11
 1   WL 4033884, at *4 (E.D. Cal. Aug. 27, 2019). Plaintiff must demonstrate that each defendant

 2   personally participated in the deprivation of their rights. Jones v. Williams, 297 F.3d 930, 934

 3   (9th Cir.2002). A supervisor may be held liable only if he or she “participated in or directed the

 4   violations, or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d

 5   1040, 1045 (9th Cir. 1989).

 6           Plaintiff’s argument that Defendant McGuinness “should have known” of his medications

 7   delay does not raise an issue of fact. Dr. McGuinness cannot be liable solely based on her role as

 8   a supervisor of other physicians who were directly caring for Plaintiff. Moreover, Plaintiff does

 9   not raise an issue of fact merely by offering the “duty statement” of the Chief Medical Executive

10   or “systematic” medical problems at the institution. Again, Defendant McGuinness cannot be

11   held liable solely for her role as a supervisor of other physicians, and Plaintiff must present facts

12   that Defendant “participated in or directed the violations, or knew of the violations and failed to

13   act to prevent them.” Taylor, 880 F.2d at 1045.

14                  Defendant’s “Knowledge” through Plaintiff’s Appeals

15          Plaintiff contends that the grievance/appeals process put Defendant McGuinness on notice

16   that Plaintiff was not timely receiving his medication.

17          Plaintiff filed two appeals that his Timolol medication was not being provided. Defendant

18   McGuinness reviewed both appeals at the second level of review. Plaintiff’s first inmate appeal,

19   filed on July 21, 2005, was assigned Log No. SATF-E-05-03102 in which Plaintiff wanted to

20   renew his medications. Following a response at the first level, Plaintiff appealed on August 23,
21   2005 to the second level, and on September 18, 2005, Defendant McGuinness responded to

22   Plaintiff’s appeal at the second level. By the time the appeal had reached the second level and

23   Defendant McGuinness responded, Plaintiff’s medication had been renewed by Dr. Bhatt, before

24   reaching the second level appeal on August 12, 2005. Dr. Bhatt had refilled Plaintiff’s

25   medication prior to Defendant McGuinness’ involvement. (ECF No. 277-3 p. 15 of 68.) Thus,

26   by the time the appeal reached the second level for Defendant McGuinness’ review, the
27   medication Plaintiff sought to be refilled had already been refilled.

28          Plaintiff’s second appeal, filed on February 28, 2006, was assigned Log No. SATF-E-06-
                                                        12
 1   01218, and requested among other things that his medication be renewed. Plaintiff’s second

 2   appeal was submitted to the second level around May 11, 2006 to which Defendant McGuinness

 3   responded on June 17, 2006. (SSUF 18, 19.) Defendant’s evidence shows that Plaintiff’s

 4   medication had been renewed before the second level appeal, on April 28, 2006 by Dr. Greene.

 5   The evidence shows that Dr. Greene refilled Plaintiff’s medication prior to Defendant

 6   McGuinness’ involvement. (ECF No. 277-3, p.30 of 68.) Thus, by the time the appeal reached

 7   the second level for Defendant McGuinness’ review, the medication Plaintiff sought to be refilled

 8   had already been refilled.

 9          The undisputed evidence shows that in each appeal, Defendant McGuinness reviewed

10   Plaintiff’s health records, the first level response to each appeal, the treating physician’s renewal

11   of medication and verified that his glaucoma medication had been refilled. (SSUF 12, 19.) Once

12   Plaintiff saw Dr. Greene and Dr. Bhatt, Plaintiff’s prescriptions were renewed and he received his

13   medication. Thus, the medication Plaintiff sought had already been refilled by the time

14   McGuiness reviewed the appeals. Accordingly, there is no evidence that Defendant McGuinness

15   delayed his medication.

16          Plaintiff argues that both appeals were in Defendant McGuinness’ possession for 25-30

17   days which gave her plenty of time to investigate Plaintiff’s problems and the “fact that plaintiff

18   filed two (2) appeals, 6 (six) months apart about the same issues, shows that the defendant did

19   nothing to resolve plaintiff’s issues after the first appeal.” (ECF No. 282 p. 3.)

20          Plaintiff, however, cannot hold Defendant McGuinness liable for her supervision of
21   physicians responsible for Plaintiff’s care and for not rectifying those physician’s lapses in his

22   medication. As discussed above, Defendant McGuinness is responsible only for her own conduct.

23   Defendant McGuinness did not cause the lapse in medication or delay refilling the medication.

24   The undisputed evidence shows that upon reviewing Plaintiff’s two appeals and Plaintiff’s

25   medical records, Defendant McGuinness determined the medication had been refilled.

26          Plaintiff has failed to raise a triable issue of fact that defendant “knows of and disregards
27   an excessive risk to inmate health or safety.” See Farmer. By the time Dr. McGuinness knew of

28   Plaintiff’s medication lapse, which was when she reviewed the appeals at the second level, she
                                                        13
 1   knew that Plaintiff’s medication had already been refilled. Plaintiff has failed to raise a disputed

 2   issue of material fact that Dr. McGuinness was aware of a substantial risk of serious harm from

 3   the purported delay/lapse in medication and that Dr. McGuiness drew that inference.

 4          C. Qualified Immunity

 5          Defendant argues even if she committed constitutional violations, she is entitled to

 6   qualified immunity. The defense of qualified immunity protects “government officials...from

 7   liability for civil damages insofar as their conduct does not violate clearly established statutory or

 8   constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

 9   U.S. 800, 818 (1982). A court considering a claim of qualified immunity must determine whether

10   the plaintiff has alleged the deprivation of an actual constitutional right and whether the right was

11   clearly established, such that it would be clear to a reasonable officer that his conduct was

12   unlawful in the situation he confronted. Pearson v. Callahan, 555 U.S. 223, 236 (2009); Saucier v.

13   Katz, 533 U.S. 194, 201 (2001). The evidence must be viewed in the light most favorable to the

14   non-moving party. Tolan v. Cotton, 134 S.Ct. 1861, 1866 (2014).

15          Because this Court finds Defendant McGuinness is entitled to summary judgment on the

16   merits of the Eighth Amendment claim, there is no reason to reach the qualified immunity issue in

17   this case. Thus, this is not a case where qualified immunity need be determined.

18   IV.    Conclusion and Recommendation

19          Based on the foregoing, IT IS HEREBY RECOMMENDED that:

20          1. Defendant McGuinness’ motion for summary judgment, (ECF No. 277), be
21              GRANTED, and

22          2. Judgment be entered in favor of Defendant and against Plaintiff.

23          These Findings and Recommendations will be submitted to the United States District

24   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within

25   fourteen (14) days after being served with these Findings and Recommendations, the parties may

26   file written objections with the court. The document should be captioned “Objections to
27   Magistrate Judge's Findings and Recommendations.” The parties are advised that failure to file

28   objections within the specified time may result in the waiver of the “right to challenge the
                                                        14
 1   magistrate's factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838–39 (9th Cir.

 2   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991) ).

 3
     IT IS SO ORDERED.
 4

 5      Dated:     February 18, 2020                         /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      15
